This was a case of divorce; where there had been a reference to a master and he had returned-a copy of the testimony with his report. The Vice-Chancellor wished it to be understood that in future, he should require the original depositions, taken before masters, in divorce cases, to be an-to the report and filed in the clerk’s office: for, although they were, no doubt, always preserved by the masters, yet they would be safer upon the files of the court and be then readily got at in case of any false swearing.